Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Claim(s) 33-56 and 65-68 is/are pending in this office action.
Claim(s) 33 is/are amended.
Claim(s) 65-68 is/are new.
Claim(s) 57-64 is/are cancelled.
Claim(s) 33-36 and 38-42 is/are rejected. Claim(s) 57-64 is/are cancelled. 

Previous Rejection Withdrawn
The indicated allowability of claims 37 and 43-56 are withdrawn in view of the newly discovered reference(s) to EP 0518199 A2 issued to Yamashita et al. in view of US Patent No. 10,153,962 issued to Marelli et al.  Rejections based on the newly cited reference(s) follow.

Response to Arguments  
Applicant’s arguments, see pp. 19-21, filed 09-11-2020, with respect to the rejection(s) of claim(s) 33-36 and 38-42 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of EP 0518199 A2 issued to Yamashita et al. in view of US Patent No. 10,153,962 issued to Marelli et al.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “test-sending switch (element 31)” and "test-receiving switch (element 33)" Items 2-11 in Fig. 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figure 4 is a drawing of the test-sending switch (element 31) and the test-receiving switch (element 33), and another switch (32), however reference element 2-11 are reused within multiple of the switches.

MPEP §608.02(e) states “the examiner should ensure that the figures are correctly described in the brief description of the several views of the drawing section of the specification, that the reference characters are properly applied, that no single reference character is used for two different parts or for a given part and a modification of such part”.

Claim Objections
Claims 33 is objected to because of the following informalities:  
The use of (5) and (6) for the input and output switches of both the test-sending switch and the test-receiving switch.  Use of references to figure in claims affect the scope and make the claims unclear.
“The selection” “the generation”, and recommend they are amended to “selecting” and “generating” to show that they are active process steps of the claimed method.  

Claim 65 objected to because of the following informalities: 
It appears claim 65 is a duplicate claim as claim 37.

It appears claim 66 is a duplicate claim as claim 40.
Claim 67 objected to because of the following informalities: 
It appears claim 67 is a duplicate claim as claim 44.
Claim 68 objected to because of the following informalities: 
It appears claim 68 is a duplicate claim as claim 46.

Appropriate correction is required.

Claim Interpretation/Analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

A “traffic generation component” and a “traffic inspection component” in claim 33. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A “traffic generation component” and a “traffic inspection component” in claim 65. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A “traffic generation component” and a “traffic inspection component” in claim 66. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A “traffic generation component” and a “traffic inspection component” in claim 67. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding 
A “traffic generation component” and a “traffic inspection component” in claim 68. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-56 and 65-68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 65, the first step of claim 33 indicates that the method includes the possibility of generating and sending test traffic.  There is a metes and bounds issue, it is unclear when a method or process has the possibility of performing an action.  
Regarding claim 66, the first step of claim 33 indicates that the method includes the possibility of generating and sending test traffic.  There is a metes and bounds issue, it is unclear when a method or process has the possibility of performing an action.  
Regarding claim 67, the first step of claim 33 indicates that the method includes the possibility of generating and sending test traffic.  There is a metes and bounds issue, it is unclear when a method or process has the possibility of performing an action.  
Regarding claim 68, the first step of claim 33 indicates that the method includes the possibility of generating and sending test traffic.  There is a metes and bounds issue, it is unclear when a method or process has the possibility of performing an action.  

Regarding claim 33, there are no selected “test sending” and “test-receiving input/output ports” and makes the claim unclear and is indefinite.
Regarding claim 33, the limitation “wherein said test traffic is inspected by a traffic inspection component (24) configured for filtering the output (15) of said selected test-receiving input (5) or output (6) port.”  It is unclear how this limitation further described the method, and is unclear if the claimed inspection and filtering are part of the method or just descriptive and not really part of the claimed method.  
Regarding claim 37, the claim recites “a same identifier” and “a identifier for the test-sending switch.  It is also unclear whether the claim should recite “said selected test-sending switch”.  

Regarding claim 38 the “the test-receiving switch” is unclear whether this is newly claimed test switch or referring to a previous switch identified in claim 33.  The use of reference numbers in figured cannot help limit the scope of the claim so they can’t help provide antecedent basis for this claim limitation.  
Regarding claim 38, the claims are unclear as to which switch is being claimed as both a sending and receiving switch and being both a sending and receiving switch.  The metes and bounds are unclear.
Regarding claim 40 is indefinite, because it is implying that there are input and output ports that may or may not be test-sending/receiving ports.  It is also unclear if the switches are being referred to the same switches as claim 33 or as different switches.
Regarding claim 42 is indefinite because it is unclear whether these are the same switches as claim 33 or introducing new switches.  It is also unclear how input ports can be output ports implied by the claim.
Regarding claim 43, is indefinite because of the use of “one the one hand” and “on the other hand”, it’s unclear how the metes and bounds of the claim is being limited by that claim language and whether both selections are requires or it’s an alternative claim language.  It is preferred that idioms are not included in claim language.
Regarding claim 46 is unclear as to whether there are the selected test-sending and test-receiving switches.  It is also unclear how the “order of arrival” limitations are related to the rest of the claim, there is no explicit indication that the order of the message is being used to determine if the test traffic is good.  It also include clear whether both are required limitation or it was meant to be alternatives limitations.

Regarding claim 53 the claim language is unclear as to the “routed on a single physical channel” has a tense problem with the rest of the claim language,“ and “those physical channel” is unclear because there is only one physical channel.  
Regarding claim 55 is indefinite because it is unclear how these limitations are further limiting the method claim of claim 33.  They are not adding additional process steps or limiting anything in claim 33.
Regarding claim 56 is unclear because the limitation “that is inspect, as called for…” is unclear how the metes and bounds of the limitation and whether the limited limitations are all requires or an alternative.
Claim 33 recites the limitation “a selected test-sending switch” and “a selected test-receiving switch” already therefore it should be “the selected.”  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 33, “said selected test-sending switch”; should be “said selected test-receiving switch”.  There is no antecedent basis for “the functional traffic in this calculation-node network.” 
Regarding claim 36, “said selected test-sending switch”; should be “said selected test-receiving switch”.  There is no antecedent basis for “the functional traffic in this calculation-node network.” 
Regarding claim 40, there is no antecedent basis for the “test-sending input/output ports” and the “test-receiving input/output ports.”
Regarding claim 41 there is no antecedent basis for the calculation node network switches.  The labeling of reference numbers of those switches are also unclear because they provide the same reference numbers as other references in the claim.  

Regarding claim 52 lacks antecedent basis for the “various successive messages”.  
Regarding claims 53 has antecedent basis issues regarding the successive messages and a tense issue with the “routed.”
Regarding claims 54 has antecedent basis issues regarding the successive messages and a tense issue with the “routed.”
Claim 65 recites the limitation “a selected test-sending switch” and “a selected test-receiving switch” already therefore it should be “the selected.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 66 recites the limitation “a selected test-sending switch” and “a selected test-receiving switch” already therefore it should be “the selected.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 67 recites the limitation “a selected test-sending switch” and “a selected test-receiving switch” already therefore it should be “the selected.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 68 recites the limitation “a selected test-sending switch” and “a selected test-receiving switch” already therefore it should be “the selected.”  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 33-56 and 65-68 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 0518199 A2 issued to Yamashita et al. in view of US Patent No. 10,153,962 issued to Marelli et al.  

Regarding claim 33, Yamashita teaches a method for test traffic generation, at test sending switches (1, 31) for a network of calculation nodes, and of inspection of this test traffic, at test-receiving switches (1, 33) of this network, comprising: 
the selection of at least one test-sending input (5) or output (6) port of a test-sending switch (1, 31) and at least one test-receiving input (5) or output (6) port of a test-receiving switch (1, 33) (Fig. 5A, B; Col. 4 ll. 35-42 – monitor cell provided to periodically monitor transfer state through virtual path VP, OAM cell is used as a monitor cell in the ATM network; Col. 5 ll. 46-55 – OAM cell monitors two interfaces for the cross-connection apparatus); and 
the generation and sending of test traffic, at least at one selected test input (5) or output (6) sending port of a selected test-sending switch (1, 31), sent to at least one selected test-receiving input (5) or output port (6) of a selected test-receiving switch (1, 33) (Col. 5 ll. 12-19 – OAM cell is inserted into reception port, transferred to multiplexer, transferred to switch and transmission port of the interface and output therefrom), said selected test-receiving switch being different from said selected test-sending switch (Fig. 5A, B; Col. 5 ll. 20-36 – reception port and transmission port are separate and is used by the monitor cell when monitoring apparatus for receiving ATM cell for other cross-connection apparatus and has a selection unit for selecting between the OAM and ATM cell),
wherein said test traffic is generated and sent by a traffic generation component (23) (Col. 6 ll. 43-55 – OAM cell is transferred from the interface unit to the multiplexer and transferred to the switch unit, transmission routed through transmission port in which the OAM cell entered), 
Yamashita does not explicitly indicate the possibility of generating and sending test traffic, at each test-sending input (5) or output (6) port of each test-sending switch (1, 31), sent to any test receiving input (5) or output (6) port of any test receiving switch (1, 33); and wherein said test traffic is inspected by a traffic inspection component (24) configured for filtering the output (15) of said selected test-receiving input (5) or output (6) port.
However, Marelli teaches the possibility of generating and sending test traffic, at each test-sending input (5) or output (6) port of each test-sending switch (1, 31), sent to any test receiving input (5) or output (6) port of any test receiving switch (1, 33) (col. 3, l. 58-col. 4, ll. 28; col. 4, ll. 48- col. 5, ll. 3; wherein a set of switches in the network can output test packets using their egress ports and a receiving switch can receive test packets on their ingress ports); and 
wherein said test traffic is inspected by a traffic inspection component (24) configured for filtering the output (15) of said selected test-receiving input (5) or output (6) port (col. 5, l. 64 – col. 6, l. 12; col. 6, ll. 33 – 43; wherein the sending switch has been instructed to use a particular one or many egress ports to transmit the copies of the test packet and wherein the receiving switch has a designated port to which the test packets are transmitted (port 3 in the disclosed embodiment)).
It would have been obvious to one of ordinary skill at the time of invention to combine the teachings of Yamashita’s cross-connection apparatus for B-ISDN with Marelli’s method for generating high-speed test traffic in a network switch in the same field of endeavor to improve the system of Yamashita to allow a switch to be configured as a test traffic generator for the purposes of testing traffic generation in a packet data network (Marelli, see Col. 2 ll. 35 – Col. 3 ll. 10). 

Regarding claim 65, Yamashita teaches a method for test traffic generation, at test-sending switches (1, 31) for a network of calculation nodes, and of inspection of this test traffic, at test-receiving switches (1, 33) of the network, comprising: 
the selection of at least one test-sending input (5) or output (6) port of a test-sending switch (1, 31) and at least one test-receiving input (5) or output (6) port of a test-receiving switch (1, 33) (Fig. 5A, B; Col. 4 ll. 35-42 – monitor cell provided to periodically monitor transfer state through virtual path VP, OAM cell is used as a monitor cell in the ATM network; Col. 5 ll. 46-55 – OAM cell monitors two interfaces for the cross-connection apparatus); and 
the generation and sending of test traffic, at least at one selected test input (5) or output (6) sending port of a selected test-sending switch (1, 31), sent to at least one selected test-receiving input (5) or output port (6) of a selected test-receiving switch (1, 33) (Col. 5 ll. 12-19 – OAM cell is inserted into reception port, transferred to multiplexer, transferred to switch and transmission port of the interface and output therefrom), 
wherein said test traffic is generated and sent by a traffic generation component (23) configured as an additional input (14) of said selected test-sending input (5) or output (6) port (Col. 6 ll. 43-55 – OAM cell is transferred from the interface unit to the multiplexer and transferred to the switch unit, transmission routed through transmission port in which the OAM cell entered), 
wherein the same identifier is assigned to each test traffic generation component (23) as the identifier of the test sending input (5) or output (6) port of the test-sending switch (1, 31) to which this generation component (23) is dedicated, and/or the same identifier is assigned to each test traffic inspection component (24) as the identifier of the test-receiving input (5) or output (6) port of the test-receiving switch (1, 33) to which this inspection component (24) is dedicated (Col. 4 ll. 24-42 – virtual path identifier is used for transmission route monitoring by the ATM cell and monitor cell).
Yamashita does not explicitly indicate the possibility of generating and sending test traffic, at each test-sending input (5) or output (6) port of each test-sending switch (1, 31), sent to any test receiving input (5) or output (6) port of any test receiving switch (1, 33); and wherein said test traffic is inspected by a traffic inspection component (24) configured for filtering the output (15) of said selected test-receiving input (5) or output (6) port.
However, Marelli teaches the possibility of generating and sending test traffic, at each test-sending input (5) or output (6) port of each test-sending switch (1, 31), sent to any test receiving input (5) or output (6) port of any test receiving switch (1, 33) (col. 3, l. 58-col. 4, ll. 28; col. 4, ll. 48- col. 5, ll. 3; wherein a set of switches in the network can output test packets using their egress ports and a receiving switch can receive test packets on their ingress ports); and 
wherein said test traffic is inspected by a traffic inspection component (24) configured for filtering the output (15) of said selected test-receiving input (5) or output (6) port (col. 5, l. 64 – col. 6, l. 12; col. 6, ll. 33 – 43; wherein the sending switch has been instructed to use a particular one or many egress ports to transmit the copies of the test packet and wherein the receiving switch has a designated port to which the test packets are transmitted (port 3 in the disclosed embodiment)), and 
It would have been obvious to one of ordinary skill at the time of invention to combine the teachings of Yamashita’s cross-connection apparatus for B-ISDN with Marelli’s method for generating high-speed test traffic in a network switch in the same field of endeavor to improve the system of Yamashita to allow a switch to be configured as a test traffic generator for the purposes of testing traffic generation in a packet data network (Marelli, see Col. 2 ll. 35 – Col. 3 ll. 10). 



the selection of at least one test-sending input (5) or output (6) port of a test-sending switch (1, 31) and at least one test-receiving input (5) or output (6) port of a test-receiving switch (1, 33) (Fig. 5A, B; Col. 4 ll. 35-42 – monitor cell provided to periodically monitor transfer state through virtual path VP, OAM cell is used as a monitor cell in the ATM network; Col. 5 ll. 46-55 – OAM cell monitors two interfaces for the cross-connection apparatus); and 
the generation and sending of test traffic, at least at one selected test input (5) or output (6) sending port of a selected test-sending switch (1, 31), sent to at least one selected test-receiving input (5) or output port (6) of a selected test-receiving switch (1, 33) (Col. 5 ll. 12-19 – OAM cell is inserted into reception port, transferred to multiplexer, transferred to switch and transmission port of the interface and output therefrom),
wherein said test traffic is generated and sent by a traffic generation component (23) configured as an additional input (14) of said selected test-sending input (5) or output (6) port (Col. 6 ll. 43-55 – OAM cell is transferred from the interface unit to the multiplexer and transferred to the switch unit, transmission routed through transmission port in which the OAM cell entered), 
wherein the selection, on the one hand, of first the test-sending switch (1, 31) and then the test-sending input (5) or output (6) port thereof, and, on the other hand, of first the test-receiving switch (1, 33) and then the test-receiving input (5) or output (6) port thereof, is done depending on the network path which is going to have to be tested (Col. 4 ll. 35-42 – monitor cell is used to periodically monitor transfer state to determine which path to select).
Yamashita does not explicitly indicate the possibility of generating and sending test traffic, at each test-sending input (5) or output (6) port of each test-sending switch (1, 31), sent to any test receiving input (5) or output (6) port of any test receiving switch (1, 33); and wherein 
However, Marelli teaches the possibility of generating and sending test traffic, at each test-sending input (5) or output (6) port of each test-sending switch (1, 31), sent to any test receiving input (5) or output (6) port of any test receiving switch (1, 33) (col. 3, l. 58-col. 4, ll. 28; col. 4, ll. 48- col. 5, ll. 3; wherein a set of switches in the network can output test packets using their egress ports and a receiving switch can receive test packets on their ingress ports);
and wherein said test traffic is inspected by a traffic inspection component (24) configured for filtering the output (15) of said selected test-receiving input (5) or output (6) port (col. 5, l. 64 – col. 6, l. 12; col. 6, ll. 33 – 43; wherein the sending switch has been instructed to use a particular one or many egress ports to transmit the copies of the test packet and wherein the receiving switch has a designated port to which the test packets are transmitted (port 3 in the disclosed embodiment)).
It would have been obvious to one of ordinary skill at the time of invention to combine the teachings of Yamashita’s cross-connection apparatus for B-ISDN with Marelli’s method for generating high-speed test traffic in a network switch in the same field of endeavor to improve the system of Yamashita to allow a switch to be configured as a test traffic generator for the purposes of testing traffic generation in a packet data network (Marelli, see Col. 2 ll. 35 – Col. 3 ll. 10). 

Regarding claim 67, Yamashita teaches a method for test traffic generation, at test-sending switches (1, 31) for a network of calculation nodes, and of inspection of this test traffic, at test-receiving switches (1, 33) of this network, comprising:
the selection of at least one test-sending input (5) or output (6) port of a test-sending switch (1, 31) and at least one test-receiving input (5) or output (6) port of a test-receiving switch  (Fig. 5A, B; Col. 4 ll. 35-42 – monitor cell provided to periodically monitor transfer state through virtual path VP, OAM cell is used as a monitor cell in the ATM network; Col. 5 ll. 46-55 – OAM cell monitors two interfaces for the cross-connection apparatus); and 
the generation and sending of test traffic, at least at one selected test input (5) or output (6) sending port of a selected test-sending switch (1, 31), sent to at least one selected test-receiving input (5) or output port (6) of a selected test-receiving switch (1, 33) (Col. 5 ll. 12-19 – OAM cell is inserted into reception port, transferred to multiplexer, transferred to switch and transmission port of the interface and output therefrom), 
wherein said test traffic is generated and sent by a traffic generation component (23) configured as an additional input (14) of said selected test-sending input (5) or output (6) port (Col. 6 ll. 43-55 – OAM cell is transferred from the interface unit to the multiplexer and transferred to the switch unit, transmission routed through transmission port in which the OAM cell entered), 
wherein the selection selects both one or more test-sending input (5) or output (6) ports from one or more test-sending switches (1, 31) and also one or more test-receiving input (5) or output (6) ports of one or more test-receiving switch (1, 33) (Col. 4 ll. 25-36 – VPI is used for select transmission route for the ATM cell and monitor to connection the relationship between the transmission line and virtual path in each cross-connection apparatus).
Yamashita does not explicitly indicate the possibility of generating and sending test traffic, at each test-sending input (5) or output (6) port of each test-sending switch (1, 31), sent to any test receiving input (5) or output (6) port of any test receiving switch (1, 33); and wherein said test traffic is inspected by a traffic inspection component (24) configured for filtering the output (15) of said selected test-receiving input (5) or output (6) port.
However, Marelli teaches the possibility of generating and sending test traffic, at each test-sending input (5) or output (6) port of each test-sending switch (1, 31), sent to any test receiving input (5) or output (6) port of any test receiving switch (1, 33) (col. 3, l. 58-col. 4, ll. 28; col. 4, ll. 48- col. 5, ll. 3; wherein a set of switches in the network can output test packets using their egress ports and a receiving switch can receive test packets on their ingress ports);
and wherein said test traffic is inspected by a traffic inspection component (24) configured for filtering the output (15) of said selected test-receiving input (5) or output (6) port (col. 5, l. 64 – col. 6, l. 12; col. 6, ll. 33 – 43; wherein the sending switch has been instructed to use a particular one or many egress ports to transmit the copies of the test packet and wherein the receiving switch has a designated port to which the test packets are transmitted (port 3 in the disclosed embodiment)).
It would have been obvious to one of ordinary skill at the time of invention to combine the teachings of Yamashita’s cross-connection apparatus for B-ISDN with Marelli’s method for generating high-speed test traffic in a network switch in the same field of endeavor to improve the system of Yamashita to allow a switch to be configured as a test traffic generator for the purposes of testing traffic generation in a packet data network (Marelli, see Col. 2 ll. 35 – Col. 3 ll. 10). 

Regarding claim 68, Yamashita teaches a method for test traffic generation, at test-sending switches (1, 31) for a network of calculation nodes, and of inspection of this test traffic, at test-receiving switches (1, 33) of this network, comprising:
a method for test traffic generation, at test-sending switches (1, 31) for a network of calculation nodes, and of inspection of this test traffic, at test-receiving switches (1, 33) wherein the generated test traffic:
the selection of at least one test-sending input (5) or output (6) port of a test-sending switch (1, 31) and at least one test-receiving input (5) or output (6) port of a test-receiving switch (1, 33) (Fig. 5A, B; Col. 4 ll. 35-42 – monitor cell provided to periodically monitor transfer state through virtual path VP, OAM cell is used as a monitor cell in the ATM network; Col. 5 ll. 46-55 – OAM cell monitors two interfaces for the cross-connection apparatus); and 
the generation and sending of test traffic, at least at one selected test input (5) or output (6) sending port of a selected test-sending switch (1, 31), sent to at least one selected test-receiving input (5) or output port (6) of a selected test-receiving switch (1, 33) (Col. 5 ll. 12-19 – OAM cell is inserted into reception port, transferred to multiplexer, transferred to switch and transmission port of the interface and output therefrom),
wherein said test traffic is generated and sent by a traffic generation component (23) configured as an additional input (14) of said selected test-sending input (5) or output (6) port (Col. 6 ll. 43-55 – OAM cell is transferred from the interface unit to the multiplexer and transferred to the switch unit, transmission routed through transmission port in which the OAM cell entered), 
comprises one or more messages, where the message or each message comprises a test traffic indicator (49) specifying whether it is part of test traffic or functional traffic, the message, or the last message comprising a test traffic end indicator (42) specifying the end of the current test traffic, where this test traffic end indicator (42) triggers re-initialization of the state of the one or more traffic inspection components (24) of the one or more receiving input (5) or output (6) ports of the current test (Col. 6 ll. 32-55 – loop back unit performs rewriting loop-back information to the multiplexer and transferred to the switch).
Yamashita does not explicitly indicate the possibility of generating and sending test traffic, at each test-sending input (5) or output (6) port of each test-sending switch (1, 31), sent to any test receiving input (5) or output (6) port of any test receiving switch (1, 33); and wherein said test traffic is inspected by a traffic inspection component (24) configured for filtering the output (15) of said selected test-receiving input (5) or output (6) port.
However, Marelli teaches the possibility of generating and sending test traffic, at each test-sending input (5) or output (6) port of each test-sending switch (1, 31), sent to any test receiving input (5) or output (6) port of any test receiving switch (1, 33) (col. 3, l. 58-col. 4, ll. 28; col. 4, ll. 48- col. 5, ll. 3; wherein a set of switches in the network can output test packets using their egress ports and a receiving switch can receive test packets on their ingress ports);
and wherein said test traffic is inspected by a traffic inspection component (24) configured for filtering the output (15) of said selected test-receiving input (5) or output (6) port (col. 5, l. 64 – col. 6, l. 12; col. 6, ll. 33 – 43; wherein the sending switch has been instructed to use a particular one or many egress ports to transmit the copies of the test packet and wherein the receiving switch has a designated port to which the test packets are transmitted (port 3 in the disclosed embodiment)).
It would have been obvious to one of ordinary skill at the time of invention to combine the teachings of Yamashita’s cross-connection apparatus for B-ISDN with Marelli’s method for generating high-speed test traffic in a network switch in the same field of endeavor to improve the system of Yamashita to allow a switch to be configured as a test traffic generator for the purposes of testing traffic generation in a packet data network (Marelli, see Col. 2 ll. 35 – Col. 3 ll. 10). 

Regarding claim 34, Yamashita teaches the method of test traffic generation and inspection according to claim 33.
Yamashita does not explicitly indicate wherein each test-sending input (5) or output (6) port of each test-sending switch (1, 31) comprises a test traffic generation component (23) dedicated thereto.
However, Marelli teaches wherein each test-sending input (5) or output (6) port of each test-sending switch (1, 31) comprises a test traffic generation component (23) dedicated thereto (col. 5, ll. 27 – 37; col. 5, ll. 61-67; col. 6, ll. 1-3; wherein the switch can replicate, thus generating copies of test packets to be sent from the selected egress port and sent to the destination switch’s ingress port; col. 4, ll. 22-29; wherein the sending switch has a packet replication mechanism which can generate packets to be transmitted through the egress port).
It would have been obvious to one of ordinary skill at the time of invention to combine the teachings of Yamashita’s cross-connection apparatus for B-ISDN with Marelli’s method for generating high-speed test traffic in a network switch in the same field of endeavor to improve the system of Yamashita to allow a switch to be configured as a test traffic generator for the purposes of testing traffic generation in a packet data network (Marelli, see Col. 2 ll. 35 – Col. 3 ll. 10). 

Regarding claim 35, Yamashita teaches the method of test traffic generation and inspection according to claim 33.
Yamashita does not explicitly indicate wherein each test receiving input (5) or output (6) port of each test receiving switch (1, 33) comprises a test traffic inspection component (24) dedicated thereto.
However, Marelli teaches wherein each test receiving input (5) or output (6) port of each test receiving switch (1, 33) comprises a test traffic inspection component (24) dedicated thereto (col. 4, ll. 18-53; wherein the receiving switch has a controller and monitoring agent; col. 6, ll. 43-55; wherein the monitoring agent can trap the test packets). 
It would have been obvious to one of ordinary skill at the time of invention to combine the teachings of Yamashita’s cross-connection apparatus for B-ISDN with Marelli’s method for generating high-speed test traffic in a network switch in the same field of endeavor to improve the system of Yamashita to allow a switch to be configured as a test traffic generator for the purposes of testing traffic generation in a packet data network (Marelli, see Col. 2 ll. 35 – Col. 3 ll. 10). 



Yamashita does not explicitly indicate wherein the generation of test traffic, at the at least one test-sending switch (1, 31), and the inspection of this test traffic, at the at least one receiving switch (1, 33), are done in addition to the functional traffic of this calculation-node network.
However, Marelli teaches wherein the generation of test traffic, at the at least one test-sending switch (1, 31), and the inspection of this test traffic, at the at least one receiving switch (1, 33), are done in addition to the functional traffic of this calculation-node network (col. 4, ll. 18-53; wherein the receiving switch has a controller and monitoring agent; col. 6, ll. 43-55; wherein the monitoring agent can trap the test packets).
It would have been obvious to one of ordinary skill at the time of invention to combine the teachings of Yamashita’s cross-connection apparatus for B-ISDN with Marelli’s method for generating high-speed test traffic in a network switch in the same field of endeavor to improve the system of Yamashita to allow a switch to be configured as a test traffic generator for the purposes of testing traffic generation in a packet data network (Marelli, see Col. 2 ll. 35 – Col. 3 ll. 10). 

Regarding claim 37, Yamashita teaches the method for test traffic generation and inspection according to claim 33, the method for test traffic generation and inspection according to claim 33, wherein: 
the same identifier is assigned to each test traffic generation component (23) as the identifier of the test sending input (5) or output (6) port of the test-sending switch (1, 31) to which this generation component (23) is dedicated (Col. 4 ll. 24-34 – virtual path identifier is individually set for each transmission line TL in each cross-connection apparatus), 
and/or the same identifier is assigned to each test traffic inspection component (24) as (Col. 4 ll. 24-34 – transmission route of the ATM cell and the monitor cell is selected based on the VPI in the cross-connection apparatus).

Regarding claim 38, Yamashita teaches the method for test traffic generation and inspection according to claim 33, further comprising: 
at least one test switch (1, 31, 32, 33) which is both a test-sending switch (1, 31) and a test-receiving switch (1, 33), and which comprises: 
at least one test input (5) or output (6)l port which is both a test-sending input (5) or output (6) port and a test-receiving input (5) or output (6) port, 
at least one of the test input (5) or output ports (6) thereof being both a test input (5) or output (6) port and a test-receiving input (5) or output (6) port, and 
at least one of the test switches (1, 31, 32, 33) being both a test-sending switch (1, 31) and a test-receiving switch (1, 33) (Col. 4 ll. 46-56 – OAM cell has reception and transmission port). 

Regarding claim 39, Yamashita teaches the method of test traffic generation and inspection according to claim 38, wherein each test input (5) or output (6) port, which is both a test-sending input (5) or output (6) port and a test-receiving input (5) or output (6) port, comprises both a traffic generation component (23) and a traffic inspection component (24) (Col. 4 ll. 46-56 – reception port receives ATM cell as main signal and periodically insert OAM cell, transmission port transfer ATM cell and extract OAM cell). 

Regarding claim 40, Yamashita teaches the method for test traffic generation and inspection according to claim 33.

However, Marelli teaches 
for one or more test-sending (1, 31) and/or test receiving (1, 33) switches: 
either the majority of input ports (5) , or the majority of output ports (6) are test-sending and/or test-receiving input (5) or output (6) ports (col. 5, ll. 27 – 37; col. 5, ll. 61-67, wherein the station can select a switch to transmit the command or test packet from amongst the plurality of ports). 
It would have been obvious to one of ordinary skill at the time of invention to combine the teachings of Yamashita’s cross-connection apparatus for B-ISDN with Marelli’s method for generating high-speed test traffic in a network switch in the same field of endeavor to improve the system of Yamashita to allow a switch to be configured as a test traffic generator for the purposes of testing traffic generation in a packet data network (Marelli, see Col. 2 ll. 35 – Col. 3 ll. 10). 

Regarding claim 41, Yamashita teaches the method for test traffic generation and inspection according to claim 33, wherein a majority of the calculation node network switches (1, 31, 32, 33) are test sending (1, 31) and/or test-receiving (1, 33) switches (Col. 4 ll. 40-42 – OAM cell monitors ATM network). 

Regarding claim 42, Yamashita teaches the method for test traffic generation and inspection according to claim 33, wherein: 
for one or more test-sending (1, 31) and/or test receiving (1, 33) switches: 
a majority of the test-sending and/or test receiving input (5) or output (6) ports are output ports (6) (Col. 4 ll. 36-56 – OAM cell have reception and transmission ports). 

Regarding claim 43, Yamashita teaches the method for test traffic generation and inspection according to claim 33, the method for test traffic generation and inspection according to claim 33, wherein the selection, on the one hand, of first the test-sending switch (1, 31) and then the test-sending input (5) or output (6) port thereof, and, on the other hand, of first the test-receiving switch (1, 33) and then the test-receiving input (5) or output (6) port thereof, is done depending on the network path which is going to have to be tested (Col. 5 ll. 20-35 – selection unit for selecting between the ATM cell and the OAM cell). 

Regarding claim 44, Yamashita teaches the method for test traffic generation and inspection according to claim 33, the method for test traffic generation and inspection according to claim 33, wherein the selection selects both a single test-sending input (5) or output (6) port from a single test-sending switch (1, 31) and also a single test-receiving input (5) or output (6) port of a single test-receiving switch (1, 33) (Col. 6 ll. 15-22 – OAM cell to be inserted is input to the reception port and the OAM cell extracted is output from the transmission unit in the same interface unit).

Regarding claim 45, Yamashita teaches the method for test traffic generation and inspection according to claim 33, the method for test traffic generation and inspection according to claim 33, wherein the selection selects both a single test-sending input (5) or output (6) port from a single test-sending switch (1, 31) and also one or more test-receiving input (5) or output (6) ports of one or more test-receiving switches (1, 33) (Col. 5 ll. 30-36 – reference number denotes a monitor cell extraction unit for extracting OAM cell when it is transferred and outputting OAM cell and is denoted by the ATM transmitting/processing unit).

Regarding claim 46, Yamashita teaches the method for test traffic generation and 
the traffic inspection component (24) inspects, at least, whether the address of the test-receiving input (5) or output (6) port of the test-receiving switch (1, 33) reached by the one or more messages from a single test traffic is good:
the order of arrival of the messages from a single test traffic (Col. 7 ll. 55 – Col. 8 ll. 12 – extraction unit detects monitor cell and extracting counter values that passed through transmission to generate signal to switch route), 
the order of arrival of the parts of a single message sent successively during the generation and sending of a single test traffic.”

Regarding claim 47, Yamashita teaches the method for test traffic generation and inspection according to claim 33, the method for test traffic generation and inspection according to claim 33, wherein the selection selects both one or more test-sending input (5) or output (6) ports from one or more test-sending switches (1, 31) and also a single test-receiving input (5) or output (6) port of a single test-receiving switch (1, 33) (Col. 8 ll. 01-12 – switch unit for switching transmission route of the monitor cell between output ports and loop-back ports).

Regarding claim 48, Yamashita teaches the method for test traffic generation and inspection according to claim 33, the method for test traffic generation and inspection according to claim 33, wherein the selection selects both one or more test-sending input (5) or output (6) ports from one or more test-sending switches (1, 31) and also one or more test-receiving input (5) or output (6) ports of one or more test-receiving switch (1, 33) (Col. 5 ll. 25-35 – selection unit for selecting between the ATM cell and the OAM cell).


the traffic inspection component (24): 
first verifies whether the address of the test receiving input (5) or output (6) port of the test receiving switch (1, 33) reached by a test traffic message is good (Col. 7 ll. 01-06; Col. 6 ll. 15-23 – OAM cell contain route information in the header and the loop-back route in the payloads), 
next, if this address is good, it inspects the integrity of the data from this test traffic message (Col. 8 ll. 25-30 – route of the OAM cell is inserted to test the route and can be switched based on the switch consulting the VPI conversion table).

Regarding claim 50, Yamashita teaches the method for test traffic generation and inspection according to claim 33, the method for test traffic generation and inspection according to claim 33, wherein at least part of the test traffic which is generated and sent at a selected test-sending output (6) port of a selected test-sending switch (1, 31) first loops back by an input (5) port of this selected test-sending switch (1, 31) before leaving this selected test-sending switch (1, 31) for next going towards the selected test-receiving input (5) or output (6) port of the selected test-receiving switch (1, 33), either directly or indirectly through one or more other network switches (1, 32) (Col. 6 ll. 55 – Col. 7 ll. 06 – loop-back information of the OAM cell is rewritten by the loop-back unit to determine whether or not the cross-connection apparatus is operating normally).

Regarding claim 51, Yamashita teaches the method for test traffic generation and inspection according to claim 33, the method for test traffic generation and inspection according to claim 33, wherein the generated test traffic comprises:
 (Col. 8 ll. 30-44 – passage counter value for designating loop-back point, a new output designating value set so as to output to the insertion point of the OAM cell, discloses that a new value in the loop-back unit holds the new value to be reinserted so the OAM cell has a new value of the outport port for the path to the loop-back unit through the demultiplexer).

Regarding claim 52, Yamashita teaches the method for test traffic generation and inspection according to claim 33, the method for test traffic generation and inspection according to claim 33, wherein the various successive messages from a single test traffic, routed on a single physical channel, all follow a single virtual channel associated with those physical channel (Col. 4 ll. 09-22 – Fig. 2; virtual paths and physical high speed transmission lines connect between cross-connection apparatus).

Regarding claim 53, Yamashita teaches the method for test traffic generation and inspection according to claim 33, the method for test traffic generation and inspection according to claim 33, wherein the various successive messages from single test traffic, routed on a single physical channel, follow different virtual channels associated with this physical channel, where the virtual channel of each new message is chosen randomly (Col. 4 ll. 15-42 – physical transmission lines connect with virtual path set to each other in each cross-connection apparatus, the connection relationship between the physical and virtual path identifier is set to the corresponding virtual path VP, virtual path identifier is individually set to teach transmission line corresponding to the virtual path, discloses each path is chosen at will and is provided between any two terminal equipments).

Regarding claim 54, Yamashita teaches the method for test traffic generation and inspection according to claim 33, the method for test traffic generation and inspection according to claim 33, wherein the various successive messages from a single test traffic, routed on a single physical channel, follow different virtual channels associated with this physical channel, where the virtual channel of each new message is incremented each time (Col. 8 ll. 01-11 – each time the monitor cell is passed through the loop-back unit, a passage counter is updated and generates signal for transmission route switching).

Regarding claim 55, Yamashita teaches the method for test traffic generation and inspection according to claim 33, the method for test traffic generation and inspection according to claim 33, wherein: 
the proportion of bandwidth available for test traffic generation and sending at the origin is configurable by the user of the method of generation and inspection (Col. 4 ll. 46-57 – not reduce the transmission performance; Col. 10 ll. 21-42 – suggests that the OAM cell is extracted from the transmission port a new output designating value is received and set in the insertion step and is written in the output designating value); 
the priority level of test traffic relative to all or part of the functional traffic is configurable by the user of the method of generation and inspection, from  the highest priority down to the lowest priority and going through one or more intermediate priorities (Col. 11 ll. 45 – Col. 12 ll. 1-5 – loop-back information is rewritten and compared so that the function of the cross connection apparatus is checked based on the comparison, this discloses being able to prioritize the monitoring function due to the payload information for the path).


Regarding claim 56, Yamashita teaches the method for test traffic generation and inspection according to claim 33, the method for test traffic generation and inspection according to claim 33, wherein: 
the test traffic inspection component (24) comprises a status register which stores for the test traffic that it inspects, as called for: 
a receiving error (Col. 10 ll. 44-52 - error), 
the number of the first erroneous message, 
the number of the first part of an erroneous message, 
the sending address (Col. 5 ll. 05-12 – switch unit that converts VPS of the header area of the OAM cell into the VPI of next transmission route), 
this status register indicating whether test traffic is in progress or not.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARENCE D MCCRAY whose telephone number is (571)270-7280.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/CLARENCE D MCCRAY/            Examiner, Art Unit 2458                                                                                                                                                                                            

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458